

117 HR 3296 IH: To require the Secretary of Energy to establish an energy efficiency materials pilot program, and for other purposes.
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3296IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Cartwright (for himself, Mr. Fitzpatrick, Mr. Sarbanes, Mr. Connolly, Ms. Norton, Mr. Sires, Mr. Pascrell, Mr. Suozzi, Ms. Dean, Ms. Wild, Mr. Casten, Mr. Tonko, Mr. Khanna, Ms. Matsui, Ms. Houlahan, Mr. Langevin, Mr. Pocan, Mr. Schiff, Ms. Meng, Mr. Auchincloss, Miss Rice of New York, Mr. Lowenthal, Mr. Evans, and Mr. Takano) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish an energy efficiency materials pilot program, and for other purposes.1.Energy efficiency materials pilot program(a)DefinitionsIn this section:(1)ApplicantThe term applicant means a nonprofit organization that applies for a grant under this section.(2)Energy efficiency material(A)In generalThe term energy efficiency material means a material (including a product, equipment, or system) the installation of which results in a reduction in use of energy or fuel.(B)InclusionsThe term energy efficiency material includes—(i)a roof or lighting system or component of the system;(ii)a window;(iii)a door, including a security door;(iv)a heating, ventilation, or air conditioning system or component of the system (including insulation and wiring and plumbing improvements needed to serve a more efficient system); and(v)a renewable energy generation or heating system, including a solar, photovoltaic, wind, geothermal, or biomass (including wood pellet) system or component of the system.(3)Nonprofit building(A)In generalThe term nonprofit building means a building operated and owned by a nonprofit organization.(B)InclusionsThe term nonprofit building includes a building described in subparagraph (A) that is—(i)a hospital;(ii)a youth center;(iii)a school;(iv)a social-welfare program facility;(v)a facility of a faith-based organization; or(vi)any other nonresidential and noncommercial structure.(4)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(5)SecretaryThe term Secretary means the Secretary of Energy.(b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants to nonprofit organizations to purchase energy efficiency materials to install in nonprofit buildings.(c)Grants(1)ApplicationThe Secretary may award a grant under the pilot program established under subsection (b) if an applicant submits to the Secretary an application at such time, in such form, and containing such information as the Secretary may prescribe.(2)Criteria for grantIn determining whether to award a grant under the pilot program established under subsection (b), the Secretary shall apply performance-based criteria, which shall give priority to applicants based on—(A)the energy savings expected to be achieved;(B)the cost-effectiveness of the use of the energy efficiency materials that are proposed to be purchased;(C)an effective plan for evaluation, measurement, and verification of energy savings; and(D)the financial need of the applicant.(3)Limitation on individual grant amountEach grant awarded under this section shall not exceed $200,000.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.